Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered: wherein Claims 1-19 are pending.   Claims 1, 16 and 18-19 have been amended. 
Priority

	2.          Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. GB1813104.5, filed on 08/10/2018, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-7 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lorenceau; (WO 2018/067731 A1), in view of Gettman; (US 2005/0030309 A1):
5.	Claims 1, and 16-19:  Lorenceau teaches a method for mapping an object to a location in a virtual space, the method comprising:
assigning, to locations (e.g., regions/location/session 1 paras 0022, abstract, paras 0012, 0024-0026) in the virtual space by processing circuitry of a processing device (fig. 5), a prominence value (e.g., a scaling factor in fig. 4 paras 0024- 0026, claims 1-2) representing prominence of each location for the object (e.g., object or product or advertisement in abstract, para 0004, 0024, 0026, claim 1) in when the virtual space is displayed on a virtual equipment device (e.g., head-mounted device, headset device, handheld device in paras 0013, 0018, 0024) that receives, from the processing device, a video signal corresponding to the virtual space {At least paras Abstract, paras 0004, 0012-0013, 0018, 0024, 0026, claims 1-2} 
the prominence value (e.g., a scaling factor in fig. 4 paras 0024- 0026, claims 1-2) being assigned according to a distance from each location (e.g., location of a given object/product/ad in in paras 0024-0026, claims 1-3) to a reference location (Applicant’s specification para 0098 defines reference location is a location in the virtual space directly in front of the user or where the user is currently looking…etc., ) in the virtual space corresponding to a location of a user (e.g., center of a user’s view associated with location of the user in paras 0024-0026, claims 1-3) {see angular distance between an object of interest and the center of the field of view of the user in determined… in at least fig. 4 para 0026, claims 1-3 in context with paras 0024-0025} and 
a range of motion of a neck of the user {see determining the center of the field of view of the user comprises head tracking (range of motion of a neck of the user) using various sensors in at least paras 0024, 0026 claims 1-2 in context with para 0014},
determining, by the processing circuitry, a purchase value (e.g, cost/price for displaying the object of interest in the virtual reality session in Abstract, paras 0024-0026, claims 1-3) for the locations in the virtual space representing a payment required to place an object at respective locations in the virtual space, the purchase value being determined at least according to the prominence value (e.g., a scaling factor in fig. 4 paras 0024- 0026, claims 1-2) assigned to a respective location in the virtual space based on the distance from each location to the reference location and based on the range of motion of the neck of the user 
mapping, by the processing circuitry, the object (e.g., product or advertisement in para 0004, 0024, 0026, claim 1) to the location in the virtual space {At least figs. 3-4 paras 0024-0026, claims 1-7}.
 However, Lorenceau does not explicitly teach the underlined features:  
in response to receiving the payment for a location in the virtual space, mapping, by the processing circuitry, the object to the location in the virtual space.
Gettman teaches a general concept of in response to receiving a payment for a location in the virtual space, mapping an object (e.g., advertisement) to the virtual space {At least fig. 6A paras 0143-0148 especially paras 0147-0148}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “determining, by the processing circuitry, a purchase value for the locations in the virtual space representing a payment required to place an object at respective locations in the virtual space, the purchase value being determined at least according to the prominence value assigned to a respective location in the virtual space based on the distance from each location to the reference location and based on the range of motion of the neck of the user; and mapping, by the processing circuitry, the object to the location in the virtual space” of Lorenceau to include “in response to receiving a payment for a location in the virtual space, mapping an object to the virtual space”, taught by Gettman.  One would be motivated to do this in order to enable the virtual space location provider to receive payment in advance from the advertiser and enable the advertiser to guarantee the placement of their ad into the paid location in the virtual space.  
6.	Claim 2:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches wherein the prominence value (e.g., a scaling factor in fig. 4 paras 0024- 0026, claims 1-2) is assigned such that distribution of prominence values for objects around the reference location is non-isotropic {Lorenceau:  At least figs 3-4 paras 0024-0026 in context with fig. 1 para 0022}.
7.	Claim 3:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches wherein the object  (e.g., object or product or advertisement in abstract, para 0004, 0024, 0026, claims 1, 7) mapped to the location in the virtual space is an advertisement {Lorenceau:  At least para 0004, paras 0024-0026, claims 1, 6, 7}. 
8.	Claim 4:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches:
receiving an indication (e.g., duration of impression in para 0025) from the user that an object mapped to a first location in the virtual space should be consistently mapped to a predetermined location in the virtual space {Lorenceau: At least para 0025}; and
in response to receiving the indication from the user, instructing a payment from a purchaser of the first location {Lorenceau: At least para 0025}.
9.	Claim 5:   The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches:
identifying a level of interest of the user in an object at a respective location adjacent to a first location after the user has displayed interest in an object at the first location {Lorenceau:  At least para 0020-0021};
determining whether the level of interest of the user in the object at the respective location exceeds a threshold level (fig. 1 para 0022) {Lorenceau:  At least fig. 1 para 0022 in context with para 0020-0021, 0024-0026}.
wherein when the level of interest is determined, the method further comprises instructing a payment to a purchaser of the first location in response to the level of interest shown in the object at the respective location {Lorenceau:  At least para 0020-0022 in context with paras 0024-0026, see the price/payment of the advertisement changes when the level of interest changes}.
10.	Claim 6:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches monitoring an occupation status of a first location in the virtual space, and modifying the purchase value of one or more respective locations adjacent to the first location when the occupation status of the first location changes {Lorenceau:  At least para 0020-0022 in context with figs 3-4 paras 0024-0026}.
11.	Claim 7:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 6. The combination further teaches wherein the modification of the purchase value of the one or more respective locations adjacent to the first location is based on an object that has been mapped to the first location when the occupation status of the first location changes {Lorenceau:  At least paras 0020-0021 in context with para 0022, 0024}.
12.	Claim 15:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 1. The combination further teaches identifying a level of interest in an object at a first location, and modifying the purchase value of locations adjacent to the first location based on an identified level interest in the object at the first location {Lorenceau:  At least para 0020-0022 in context with paras 0024-0026}.
13.	Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lorenceau; (WO 2018/067731 A1), in view of Gettman; (US 2005/0030309 A1), and further in view of Teller; (US 10,354,291):
14.	Claim 8:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 7. The combination does not explicitly teach the underlined features: “wherein the modification of the purchase value of the one or more of the respective locations adjacent to the first location is further based on an identity of an intended purchaser of the one or more respective locations”.
	Teller teaches wherein the modification of the purchase value (e.g., advertisement value in cl. 17 lines 14-30) of the one or more of the respective locations is further based on an identity of an intended purchaser of the one or more respective locations {At least cl. 32 lines 6-30, lines 44-60 in context with cl. 17 lines 14-30}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the modification of the purchase value of the one or more of the respective locations adjacent to the first location” of the combination of Lorenceau and Gettman to include “wherein the modification of the purchase value of the one or more of the respective locations is further based on an identity of an intended purchaser of the one or more respective locations”, taught by Teller.  One would be motivated to do this in order to enrich the factors in determining/modifying the advertisement value for advertisement locations in 
15.	Claim 9:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 7. The combination does not explicitly teach the underlined features: “wherein the modification of the purchase value of the one or more of the respective locations adjacent to the first location is further based on an object intended for placement at the one or more respective locations by an intended purchaser”.
	Teller teaches wherein the modification of the purchase value (e.g., advertisement value in cl. 17 lines 14-30) of the one or more of the respective locations is further based on an object (e.g., clothing advertisement, movie advertisement)  intended for placement at the one or more respective locations by an intended purchaser {At least cl. 32 lines 6-30, lines 44-60 in context with cl. 17 lines 14-30}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the modification of the purchase value of the one or more of the respective locations adjacent to the first location” of the combination of Lorenceau and Gettman to include “wherein the modification of the purchase value of the one or more of the respective locations is further based on an object intended for placement at the one or more respective locations by an intended purchaser”, taught by Teller.  One would be motivated to do this in order to enrich the factors in determining/modifying the advertisement value for advertisement locations in the virtual space, which in turn would help determining the advertisement value/purchase value more effectively and accurately. 
16.	Claim 10:  The combination of Lorenceau and Gettman teaches the claimed invention as in claim 7.  The combination further teaches a level of interest displayed in an object that has been mapped to the first location {At least paras 0020-0022 and 0024-0026}.
However, the combination does not explicitly teach the underlined features: “wherein the modification of the purchase value of the one or more of the respective locations is contingent on a level of interest displayed in the object mapped to the first location of target users for an object intended for placement at the one or more respective locations by an intended purchaser”
	Teller teaches wherein the modification of the purchase value (e.g., advertisement value in cl. 17 lines 14-30) of the one or more of the respective locations is contingent on a level of interest for the object of target users for an object intended for placement at the one or more respective locations by an intended purchaser {At least cl. 31 lines 20-67 and cl. 32 lines 1-30, lines 44-60}.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “the modification of the purchase value of the one or more of the respective locations adjacent to the first location” of the combination of Lorenceau and Gettman to include “wherein the modification of the purchase value of the one or more of the respective locations is contingent on a level of interest in the object of target users for an object intended for placement at the one or more respective locations by an intended purchaser”, taught by Teller.  One would be motivated to do this in order to enrich the factors in determining/modifying the advertisement value for advertisement locations in the virtual space, which in turn would help determining the advertisement value/purchase value more effectively and accurately. 
17.	Claim 11:   The combination of Lorenceau and Gettman teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features: “wherein the purchase value of the one or more respective locations is modified based on popularity of an object that has been mapped to the first location when the occupation status of the first location changes”.
	Teller teaches the general concept wherein the purchase value of the one or more respective locations adjacent to the first location is modified based on popularity (e.g., level of interest of the user) of an object that has been mapped to the first location {Teller:  At least cl. 32 lines 1-30, lines 44-60 in context with cl. 15 lines 30-48 and cl. 16 lines 19-33}.
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “modifying the purchase value of one or more respective locations adjacent to the first location when the occupation status of the first location changes” of the combination of Lorenceau and Gettman to include “wherein the purchase value of the one or more respective locations adjacent to the first location is modified based on popularity of an object that has been mapped to the first location”, taught by Teller.  One would be motivated to do this in order to enrich the factors in determining/modifying the advertisement value for advertisement locations in the virtual space, which in turn would help determining the advertisement value/purchase value more effectively and accurately. 
18.	Claim 12:  The combination of Lorenceau, Gettman and Teller teaches the claimed invention as in claim 11.  The combination further teaches wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a content item (e.g., product advertising) linked to the object {Teller:  At least cl. 31 lines 20-26 in context with cl. 32 lines 1-30, lines 44-60}.
19.	Claim 13:  The combination of Lorenceau, Gettman and Teller teaches the claimed invention as in claim 11.  The combination further teaches wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined according to a number of subscribers, purchasers, or expressions of interest on other platforms related to the object mapped to the first location {Teller:  At least Cl. 32 lines 39-67 in context with cl. 24 lines 37-47 and cl. 29 lines 4-17, determine interest based on profile, which is used to modify/determine the advertisement value/purchase value}.
20.	Claim 14.  The combination of Lorenceau, Gettman and Teller teaches the claimed invention as in claim 11.  The combination further teaches wherein the popularity of the object that has been mapped to the first location when the occupation status of the first location changes is determined relative to popularity of other objects mapped to respective locations in the virtual space {Teller:  At least cl. 32 lines 1-30, lines 44-60 in context with cl. 34 lines 25-60}.
Prior Art that is pertinent to Applicant’s disclosure
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez; (US 2016/0196603 A1); wherein teaches augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions (e.g., gaze detection of wearer’s eyes to an object of interest) and a wearer profile. The information may be used to .   
Response to Arguments
22.	Applicant’s arguments regarding 103 have been fully considered and are moot in view of new ground rejection.   Please references Lorenceau; (WO 2018/067731 A1), and Gettman; (US 2005/0030309 A1) to the rejections above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681